                                                    3:18-cv-03205-SLD-JEH # 34-4                                                                            Page 1 of 1
                                                                                           ILUHOIS OEl'ARTMENf OF CORRECTIONS                                                                                                        E-FILED
                                                                                            OFFENDER'S GRIEVANCE
                                                                                                                                                                         Thursday, 08 October, 2020 05:47:31 PM
Date:                                                                Offender·
                                                                     (Pleas• Pnnl) , '/, /k, 1          tJ /
                                                                                                                                                                                    Clerk, U.S. District Court, ILCD
Present Faclllty:                                                                                          Faclllty where grievance
                     _) .Tc.~-                                                                             IS$\M OC.CUrTed:

NATURE OF GRIEVANCE:

         D       Personal Property                                   0     Mail Handling        0 Restoration of Good Time                                                0       AOA Disabiljty-f-~!l'1,5'1ion
     129         Staff Conduct                                       0     Dietary              0 Medical Treatmenl                                                       □       HIPAA J      ,t..lC\L.fft.H VEL
         0       Transfer Denial by Facility                         D     Transfer Denial l;>y Transfer Coordinator                                                      0       Other t._.,1 __,,.....,E
                                                                                                                                                                                                        _ _ _ __
                                                                                                                                                                                                    u -L i 1 2017
         D       Disciptinary Report: - - - - ' ' - -_ _..,__ _ __                                                                                                                            i\ no,11,., ... -1
                                                                    Oale of Repo<l                                                                              Fac,1i1ywh0fe tSWecl              -  ' · • • '--' 1 ' ,I-\ I IV [
                                                                                                                                                                                               Rf;:.V/EW BOD
                 Note:          Protective Custody Denials m ay be 91ieved immediately via the IOcal administration on the protective custody status notificalion.                                                             'RD
Complete: Attach a copy of any pertinent document tsuch u a Dloclpllnary Report, Shakedown Record, etc.) and send to:
                 Counselor, unless the ,ssue involves disciplne, IS deemed an emergency, 0< is sulJtecl to ditect review by the Administrative Review Board.
                 Grievance Officer, only H the issue involves discipline at the present lacilKy o, Issue not resolved by Counselor
                 Chief Adminlstratlvo Officer, only 1f EMERGENCY grievance.
                 Administrative Review Board, only n the ,ssue 1nvol\les rransfer denial by the Transfer coordlnalor. protective wslody, 1nv01un1ary
                 adm1n1slrallon of psychotropic d<ugs issues from another facifity except per.;onal property issues, or issues not resollled by the Chi$f
                 Adm1n1Sltative Officer




                                                                                                                                      ,                                                                I'.!>(,:;,,;~ ) ,
                                                                                                      ,I                       ;- •                                                               -~    )   {_ •,. J   (r /   I,
                   ,,..                                                                             ·:17 '       I

  1d             1;,r ;.,.                                                                                                .,,, l 1t1
                                                                                                                                          ·t
                                                                                                                                                                    I, .
                                                                                                                                                                              I
                                                                                                                                                                                      '/'.•., ,. /,;, / . . /.
                                                                                                                                           I.: /-,~~. ,,.,.., ,.. ·i.1.. :,,
                                                                                                                                                                          /
-r/1              /,: . '.~tt                •   r /,           ,n     fl • ./       ,/1 .' ,,,_ ,. .'./1,l,,-       ./ -. r      C            ,-,••• ~ .   T     /.! t:'. • 1·,,




                                                                                                                               ~·- / ,/'/!·.".                     1••   1/ ;         /4:,/,,... ,..,,.. /       1

                                                                                                                           r!--           ,;·M / . /               , / 5·,.,. /           ,'),-~ /.-- _,/
             I            ,
                       X."!i'jS_)
                                                                                                                                                                                  /
     i (.,.~,,,"-/ ,,JI.~
11;;;)       Check only if this is an EMERGENCY gnevance due to a substantial rlsl< of imminent personal injury or other serious o r ineparable harm to s elr.


        j     ' /./ .-,:;•/.
     / /{,//:.;//-,,$                                                                                                                                                                          ;]
                                                                                                                                                   /             10#                                        Dale
                                                                                            (Continue on revor11• oi<le lf necesury)


                                                                                       Counselor's Response (If appllcable)
Date
Received: _ __.,::___ _..,.!...._ __                                             0    Send direcily to Grievance Officer                               D    Outside 1unsd1ct,on of !hi$ faclhly Send to
                                                                                                                                                            Administrative Review Board, PO Box 19277.
                                                                                                                                                            Springf,eld, ll 62794-9277

Response: - - - - - - - - - - - - - - - -- - - - -- - -- - - - -- - -- -- - - - -- - --




                                            p,.,t Counselor's Nam!!                                                                             Coun•elot s Signature


                                                                                                EMERGENCY REVIEW

 Date
 Received:
                                             /C-               y>
                                                           -'Ji\'---
                          _....:._..(_Ji....:()::...,../..L/                     Is lh,s determined to be of an emergency nalure? ~expedHe emergency gnevance
                                                                                                                                                                  0
                                                                                                                                       No, an emergency is not substanllaled.
                                                                                                                                  Offender should submit this gnevance
                                                                                                                                  tn the normal manner

                                                                                                                                                                                               //cf           Dale
                                                                                                                                                                                                                              /P
                                                               Chief Adminis~e Officer's SJgnatu,e

                                                                                                                 Page I                                                                                         DOC 0046 {812012)
 Oislnbulion: Maste, F~e; Offenller

                                                                                 Cobbs v. Watson (18-3205) IDOC Document No.: 000143
